DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 5 & 14 under 35 USC § 112 has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over LINDEN [US 2016/0171588 A1] in view of VAITHYANATHAN et al. [US 5,819,258], hereinafter referred to as VAITHYANATHAN, and further in view of ANORGA et al. [US 2018/0336415 A1], hereinafter referred to as ANORGA.

CLAIMS 1 & 10
An apparatus comprising:
a first data store having first information stored therein that comprises descriptions of a plurality of items;


a first network interface;


a first control circuit operably coupled to the first data store and to the first network interface and 




configured to process the first information to automatically identify a plurality of clusters of related items;


a personal communications device having 

a user interface, 

a second network interface, 


a second data store having second information stored therein, and 





a second control circuit operably coupled to the user interface, the second network interface, and the second data store, the second control circuit being configured to:



determine when a trigger condition exists as a function of the second information; 


upon determining that the trigger condition exists, transmitting via the second network interface to the first control circuit a request for information regarding the plurality of clusters of related items;






receive from the first control circuit via the second network interface the information regarding the plurality of clusters of related items;










use the second information corresponding to the social media postings of the user to identify at least one of the clusters of related items that corresponds to at least one of the social media postings of the user as an identified cluster or clusters;
communicate information regarding the identified cluster or clusters via the second network interface to a remote network element;




receiving from the remote network element via the second network interface descriptive information regarding at least one of the items that comprises the identified cluster or clusters;


displaying the descriptive information using the user interface of the personal communications device.
LINDEN
A system as shown in FIG. 1 comprising:
product database 124 (LINDEN, ¶¶ 0079 & 0085), wherein product database 124 stores product information comprising information of a plurality of products (LINDEN, ¶ 0083);
a communication interface associated with the social networking system (LINDEN, ¶¶ 0185 & 0189);
processor associated with the social networking system (LINDEN, ¶¶ 0185[Wingdings font/0xE0] 0186), wherein the processor is coupled to the product data 124 (LINDEN, ¶¶ 0083 & 0185[Wingdings font/0xE0]0186) and to the communication interface (LINDEN, ¶¶ 0185[Wingdings font/0xE0]0186 & 0190), and
the processor is configured to obtain the product information (LINDEN, ¶¶ 0033 & 0185) to automatically identify a plurality of categories of related products (LINDEN, FIG. 3 & ¶¶ 0031, 0091 & 0097) 
a client device 102 (LINDEN, ¶¶ 0034, 0037), wherein the client device has 
a user interface as shown in FIG. 2A (LINDEN, ¶¶ 0131 & 0185), 
a communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190), 
a storage device (LINDEN, ¶ 0188) storing one or more social networking applications (LINDEN, ¶ 0039) relates to social activities such as “likes”, messages, tags, posts, shares.. of a user of the client device 102 (LINDEN, ¶¶ 0036, 0044 & 0133), and 
processor associated with the client device (LINDEN, ¶¶ 0185 & 0186) coupled to the user interface of FIG. 2A and the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190), the processor 1202 associated with the client device is configured for:
wherein an interest level as a function of one or more social networking applications is determined (LINDEN, FIG. 2A & ¶¶ 0115, 0131[Wingdings font/0xE0]0134); 
in response to the determined interest level (LINDEN, ¶ 0115), a product information request relating to the plurality of categories of related products is sent to the social networking system (LINDEN, ¶¶ 0135 & 0165), wherein the product information request is sent via the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190) to the social networking system associated with the processor (LINDEN, ¶ 0186);
wherein product presentation is received from the social networking system (LINDEN, ¶ 0136), wherein the social networking system is associated with the processor (LINDEN, ¶¶ 0185[Wingdings font/0xE0] 0186), wherein the product presentation is received via the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190), wherein  receiving from the client device associated with the processor the product information request (LINDEN, ¶ 0079), wherein the product presentation relating to the plurality of categories of related products (LINDEN, FIG. 3 & ¶ 0136);
wherein a product category is determined, as shown in FIG. 3, using the one or more social networking applications relates to a social activity such as a post 208 of the user of the client device 102 (LINDEN, ¶¶ 0044 & 0134[Wingdings font/0xE0]0135);
wherein information associated with the product category and the product information request is sent to at least one co-user (LINDEN, ¶¶ 0137[Wingdings font/0xE0]0138), wherein the information is sent via the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190);
wherein a recommendation summary relating to ranking, rating that comprises the product category is received from the at least one co-user (LINDEN, ¶¶ 0146[Wingdings font/0xE0]0148) via the communication interface associated with the client device (LINDEN, ¶¶ 0185 & 0190);
wherein the recommendation summary is displayed using the user interface of the client device (LINDEN, FIG. 5A-B, ¶¶ 0147[Wingdings font/0xE0]0153).


LINDEN does not explicitly teach the step of pre-processing, at least in part, the first information to provide processed information and to then identify the plurality of clusters of related items by further processing the processed information by, at least in part, vectorizing the processed information to a matrix using term frequency-based vectorization.
VAITHYANATHAN teaches the step of pre-processing, at least in part, the first information to provide processed information, e.g., information (VAITHYANATHAN, Col. 4-Lines 50[Wingdings font/0xE0]65) of a domain/database (VAITHYANATHAN, Col. 6-Lines 10[Wingdings font/0xE0]17) is preprocessed to provide tokens that are correlated to each other (VAITHYANATHAN, Col. 6-Line 39[Wingdings font/0xE0]Col. 7-Line 19), and to then identify the plurality of clusters of related items by further processing the processed information by, at least in part, vectorizing the processed information to a matrix using term frequency-based vectorization, e.g., a plurality of sub clusters of related topical words is identified (VAITHYANATHAN, FIG. 3-Box 308 & Col. 10-Lines 19[Wingdings font/0xE0]38) by vectorizing the tokens to a matrix using term-frequency normalization (VAITHYANATHAN, Col. 7-Line 63[Wingdings font/0xE0]Col. 8-Line 60).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in VAITHYANATHAN into LINDEN in order to process product information.
LINDEN & VAITHYANATHAN do not explicitly teach that an archive of previous social media postings of a user of the personal communications device is comprised in the second data store. 
ANORGA teaches a method for determining suggested actions (ANORGA, Abstract). ANORGA further teaches that an archive of previous social media postings of a user is included in the second data store of the personal communications device, e.g., a storage local to the electronic device includes a collection of previous posted content of a client (ANORGA, ¶ 0046).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to include the teaching in ANORGA into LINDEN & VAITHYANATHAN in order to manage user’s posted content.

Regarding claims 2 & 11, VAITHYANATHAN further discloses the step of processing the first information to automatically identify the plurality of clusters of related items by first using fuzzy intelligence to pre-process the first information to provide processed information and to then identifying the plurality of clusters of related items by further processing the processed information (VAITHYANATHAN, Col. 4-Line 50[Wingdings font/0xE0]Col. 10-Line 38).

Regarding claims 3 & 12, VAITHYANATHAN further discloses the step of using the fuzzy intelligence to pre-process the first information to provide the processed information by pre-processing the first information in combination with a plurality of pre-existing item categorizations (VAITHYANATHAN, Col. 4-Line 50[Wingdings font/0xE0]Col. 10-Line 38).

Regarding claims 4 & 13, VAITHYANATHAN further discloses the step of vectorizing the processed information by calculating at least a first and a second term, where the first term represents how often a term appears in a document and the second term represents a relative importance of the term (VAITHYANATHAN, Col. 8-Lines 6[Wingdings font/0xE0]60).

Regarding claims 5 & 14, VAITHYANATHAN further discloses the step of calculating the second term as a logarithm of how many documents comprise the processed information divided by how many of the documents include the term such that the second term represents the relative importance of the term (VAITHYANATHAN, Col. 8-Lines 6[Wingdings font/0xE0]60).

Regarding claims 7 & 16, LINDEN further discloses that the plurality of items comprises a plurality of items that are available to purchase (LINDEN, ¶ 0004).

Regarding claims 8 & 17, LINDEN further teaches that the first information is obtained from a variety of different sources that include the first data store (LINDEN, ¶¶ 0079 & 0085).

Regarding claims 9 & 18, LINDEN further discloses that the descriptive information comprises, at least in part, promotional content (LINDEN, FIG. 6).
 
Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over LINDEN [US 2016/0171588 A1] in view of VAITHYANATHAN et al. [US 5,819,258], hereinafter referred to as VAITHYANATHAN, and further in view of ANORGA et al. [US 2018/0336415 A1], hereinafter referred to as ANORGA, and BIRDWELL et al. [US 2010/0332475 A1].

Regarding claims 6 & 15, LINDEN, VAITHYANATHAN & ANORGA do not explicitly teach the step of converting the matrix to a plurality of matrixes using singular value decomposition.
BIRDWELL teaches the step of converting the matrix to a plurality of matrixes using singular value decomposition (BIRDWELL, ¶ 0136).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BIRDWELL into LINDEN, VAITHYANATHAN & ANORGA in order to manage the matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 1, 2022